                  Case 3:18-cv-05276-RSL Document 141 Filed 02/11/21 Page 1 of 5




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     SEAN WILSON, individually and on behalf of    No. 18-cv-5276-RSL
 7   all others similarly situated,
                                                   ORDER GRANTING CLASS
 8                                                 COUNSEL’S MOTION FOR
                            Plaintiff,
                                                   ATTORNEYS’ FEES, COSTS, AND
 9                                                 CLASS REPRESENTATIVE
              v.                                   INCENTIVE AWARDS
10
     HUUUGE, INC., a Delaware corporation,
11

12                          Defendant.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                           E DELSON PC
      Order - i                                           350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                               Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 3:18-cv-05276-RSL Document 141 Filed 02/11/21 Page 2 of 5




 1           WHEREAS, Plaintiff has submitted authority and evidence supporting Class Counsel’s

 2   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards; and

 3           WHEREAS, the Court, having considered the Motion and being fully advised, finds that

 4   good cause exists for entry of the Order below; therefore,

 5           IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:

 6           1.       Unless otherwise provided herein, all capitalized terms in this Order shall have

 7   the same meaning as set forth in Class Counsel’s Motion for Award of Attorneys’ Fees and

 8   Expenses and Issuance of Incentive Awards.

 9           2.       The Court confirms its appointment of Jay Edelson, Rafey S. Balabanian, Todd

10   Logan, Alexander G. Tievsky, and Brandt Silver-Korn of Edelson PC as Class Counsel.

11   A.      Attorneys’ Fees

12           3.       Class Counsel has requested the Court calculate their award using the percentage-

13   of-the-fund method. Class Counsel requests the Court award 25% of the $6.5 million common

14   fund as attorneys’ fees.

15           4.       These requested attorneys’ fees, which reflect the “benchmark” fee award in

16   common fund cases, are fair and reasonable. See Vizcaino v. Microsoft Corp., 290 F.3d 1043,

17   1052 (9th Cir. 2002). The Court reaches this conclusion after analyzing: (1) the extent to which

18   class counsel achieved exceptional results for the class; (2) whether the case was risky for class

19   counsel; (3) whether counsel’s performance generated benefits beyond the cash settlement fund;

20   (4) the market rate for the particular field of law; (5) the burdens class counsel experienced while

21   litigating the case; (6) and whether the case was handled on a contingency basis. In reaching this

22   conclusion, the Court has also taken into account the settlements reached, and fee awards

23   requested, in the Kater v. Churchill Downs and Wilson v. Playtika actions.

24           5.       Class Counsel performed exceptional work and achieved an exceptional result for

25   the Class. Class Members stand to recover substantial portions of their Lifetime Spending

26   Amount on Defendant’s Applications.

27

                                                                                     E DELSON PC
      Order - 1                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                         Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 3:18-cv-05276-RSL Document 141 Filed 02/11/21 Page 3 of 5




 1           6.       Class Counsel further achieved exceptional non-monetary benefits for the Class.

 2   Among other things, Defendant has agreed to meaningful prospective relief for the Class,

 3   including providing addiction-related resources on the Applications and creating a robust self-

 4   exclusion policy within the Applications.

 5           7.       This litigation was extremely risky for Class Counsel. Class Counsel worked

 6   entirely on contingency, prosecuted a line of several class actions against well-funded

 7   corporations, and pursued an entirely novel legal theory: that Defendant’s internet-based “social

 8   casinos” violated Washington’s “Return of Money Lost at Gambling” statute (RCW 4.24.070).

 9   Class Counsel also defended the Class’s interests before the Washington State Gambling

10   Commission and the Washington State Legislature.

11           8.       The market also supports Class Counsel’s fee request. Contingency arrangements

12   in high-stakes, high-value mass litigation typically fall in the range of 30-40%. See Declaration

13   of Charles M. Silver ¶¶ 47-53. Further, the mean percentage award of attorneys’ fees in class

14   actions in the Ninth Circuit is 24.5% of the common fund, and the mean percentage award in this

15   District is 26.98%. See Declaration of William B. Rubenstein ¶ 14.

16           9.       The Court is not required to conduct a lodestar cross-check, Farrell v. Bank of

17   Am. Corp., N.A., 827 F. App'x 628, 630 (9th Cir. 2020), and declines to do so here. Given the

18   unique circumstances presented by this litigation, in particular the significant amount of non-

19   legal work that had to be performed to turn back industry efforts to obtain protective legislation

20   and to prevent participation in this lawsuit, the Court concludes that a lodestar cross-check would

21   not be a valuable tool to help assess the reasonableness of Class Counsel’s fee request. See

22   Declaration of William B. Rubenstein ¶¶ 20-22; Declaration of Charles M. Silver ¶¶ 72-76.

23           10.      The Court grants Class Counsel’s request for a fee award of 25% of the common

24   fund, or $1,625,000.

25   B.      Costs and Expenses

26           11.      In addition to the fee request, Class Counsel requests reimbursement of

27   $69,284.48 in costs and expenses.

                                                                                     E DELSON PC
      Order - 2                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                         Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 3:18-cv-05276-RSL Document 141 Filed 02/11/21 Page 4 of 5




 1           12.      The Court finds most of these costs and expenses to be reasonable and

 2   appropriate. See Dennings v. Clearwire Corp., No. C10-1859-JLR, 2013 WL 1858797, at *10

 3   (W.D. Wash. May 3, 2013), aff’d (Sept. 9, 2013). The amount will be reduced, however, by the

 4   $41,797.44 attributed to “conducting a website-based ‘opt-out’ campaign.” Dkt. # 122 at ¶ 30.

 5   There is no indication in the record that such a campaign was mounted as to these defendants or

 6   the March 2020 Governing Law and Binding Arbitration pop-up. Id. at ¶¶ 10-20. The Court

 7   consequently awards Class Counsel reimbursement of $27,487.04 in costs and expenses.

 8   C.      Incentive Awards

 9           13.      Class Counsel requests an incentive award of $10,000 Sean Wilson and an

10   incentive award of $1,000 for Heidi Hammer.

11           14.      The requested incentive awards are fair and reasonable. Wilson invested

12   substantial time in this case, risked reputational harm, and otherwise made significant

13   contributions to the Class. A $10,000 incentive award is reasonable for his services. See

14   McClintic v. Lithia Motors, Inc., No. 11-cv-859-RAJ, 2011 WL 13127844, at *6 (W.D. Wash.

15   Oct. 19, 2011). Hammer reviewed the terms of the settlement and stepped forward to share her

16   approval of the settlement with the public. A $1,000 incentive award is reasonable for her

17   services. See In re Portfolio Recovery Assocs., LLC, Tel. Consumer Prot. Act Litig., No. 11-md-

18   02295, 2017 WL 10777695, at *3 (S.D. Cal. Jan. 25, 2017) (incentive award appropriate where

19   class representatives “were required to review documents” and “they will earn little for their

20   efforts without [] incentive payments”).

21   D.      Conclusion

22           15.      Based on the foregoing findings and analysis, the Court awards Class Counsel

23   $1,625,000 in attorneys’ fees; awards Class Counsel costs and expenses in the amount of

24   $27,487.04; awards Sean Wilson an incentive award of $10,000; and awards Heidi Hammer an

25   incentive award of $1,000.

26

27   //

                                                                                   E DELSON PC
      Order - 3                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                       Tel: 312.589.6370 • Fax: 312.589.6378
                 Case 3:18-cv-05276-RSL Document 141 Filed 02/11/21 Page 5 of 5




 1          IT IS SO ORDERED.

 2
            Dated this 11th day of February, 2021.
 3

 4

 5                                            ROBERT S. LASNIK
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                          E DELSON PC
     Order - 4                                           350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                              Tel: 312.589.6370 • Fax: 312.589.6378
